                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

PRIME RATE PREMIUM FINANCE
CORPORATION,

              Plaintiff,                                   Case Number 14-12397
v.                                                         Honorable David M. Lawson

KAREN E. LARSON, Individually and as
Personal Representative of the Estate of
KEITH A. LARSON, Deceased,

              Defendants,

and

BRANDON LARSON, GP INSURANCE
AGENCY, INC., and INSUREPLEX
MARKET SOLUTIONS, INC.

              Garnishee-Defendants.
                                            /

               ORDER ADDING ADRIAN LEE CARRANZA AS A PARTY
                      TO SUPPLEMENTAL PROCEEDINGS

       On January 11, 2019, the Court entered an order requiring non-party Adrian Lee Carranza

to appear and show cause why he should not be made a party to the case under Michigan Compiled

Laws § 600.6128. See ECF No. 332. The plaintiff alleges that shortly before the Court entered a

default judgment in the amount of $964,530.48 against the defendants on August 16, 2018,

defendant Karen Larson fraudulently transferred a trailer and two motor vehicles to Adrian Lee

Carranza, her live-in boyfriend, in violation of Michigan’s Uniform Voidable Transactions Act,

Mich. Comp. Laws § 566.34, et seq. On February 27, 2019, Mr. Carranza appeared before the

undersigned. However, Mr. Carranza did not offer any legitimate basis to deny the plaintiff’s

request that he be added to the case. At the conclusion of the hearing, the Court announced from

the bench its decision to join Mr. Carranza as a party defendant. See Estes v. Titus, 273 Mich.
App. 356, 383, 731 N.W.2d 119, 136 (2006), aff’d in relevant part, 481 Mich. 573, 751 N.W.2d

493, 503-04 (2008) (“Our Supreme Court has long held that when a creditor attempts to collect a

judgment by setting aside a judgment debtor’s fraudulent conveyances of his property to others,

‘the creditor may make all such parties defendants . . . .’”) (quoting Hulbert v. Detroit Cycle Co.,

107 Mich. 81, 84, 64 N.W. 950 (1895)).

       Accordingly, it is ORDERED that the Clerk of Court shall amend the caption to name

Adrian Lee Carranza as a party defendant in this case and annotate the docket to reflect the

following contact information for Mr. Carranza:

       821 Fisher Road
       Quincy, Michigan 49082
       (517) 462 6173

       It is further ORDERED that the plaintiff may file an amended or supplemental complaint

stating its case against defendant Carranza on or before March 21, 2019.

       It is further ORDERED that the plaintiff personally must serve a copy of this order on Mr.

Carranza and file a certificate of service.


                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: March 1, 2019




                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on March 1, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                    -2-
